DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the amendments filed on October 1, 2021. Claims 1-12 are pending and examined below.


Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Condon et al. (U.S. 2014/0099853) in view of Erhart et al. (U.S. 2015/0202540).
(Fig. 14; [abstract] A hovering remote-control flying craft having a molded frame assembly; [0003] The invention relates generally to the field of heavier-than-air aeronautical vehicles that are sustained in air by the force of a fluid such as air. More particularly, the present invention relates to remote-control, hovering-type flying vehicles; [0004] Remote-control flying vehicles), the object controller comprising:
 	a main body (Fig. 14, controller body 1020 ; [abstract] The center body can be formed of a two-piece molded structure that sandwiches a circuit board to provide structural support for the frame) configured to be held in a hand of a user ([0008] Embodiments of this invention relate to a smaller, hovering flying craft adapted to be controlled by a handheld remote control; [0010] Embodiments also relate to a system for wirelessly reprogramming a hovering flying craft and a handheld controller, the hovering flying craft adapted to be controlled by the handheld controller);
 	an operating unit which is in non-contact with the main body (Fig. 14; [0076] Referring generally to FIGS. 14-20, an embodiment of a one-handed controller 1000 for controlling hovering remote-control flying craft 100 is illustrated. Controller 1000 generally comprises a controller body 1020, a top hat assembly 1040, a trigger assembly 1060, and a circuit-board assembly 1080) and wherein the operating unit is spatially movable relative to the main body (Figs. 19-20; [0095] Microcontroller 1420 comprises an integrated circuit containing a processing core and memory, and is configured to receive input and promulgate output. Specifically, microcontroller 1420 is configured to sample data from the gyros and accelerometers. In an embodiment, the integrated circuit of microcontroller 1420 comprises machine-executable code for interfacing with remote-control flying craft 100 under control by controller 1000); and 
 	a control unit which is disposed in the main body (Fig. 14), and controls a motion of the physical object based on a relative position of the operating unit with respect to the main body ([0008] Embodiments of this invention relate to a smaller, hovering flying craft adapted to be controlled by a handheld remote control; [0009] a circuit-board assembly operably mounted to the center body and configured to control the craft in response to radio-frequency signals and to control an infrared emitter...the controller having a trigger assembly adapted to be manipulated by a finger of the user to provide the user with a control for sending commands to control at least the infrared emitter on the hovering flying craft, a control processor configured to provide control signals to a radio that generates the radio-frequency signals for communication to and control of the hovering flying craft and the infrared emitter) in response to spatial movement of the operating unit relative to the main body (Figs. 19-20; [0095] Microcontroller 1420 comprises an integrated circuit containing a processing core and memory, and is configured to receive input and promulgate output. Specifically, microcontroller 1420 is configured to sample data from the gyros and accelerometers. In an embodiment, the integrated circuit of microcontroller 1420 comprises machine-executable code for interfacing with remote-control flying craft 100 under control by controller 1000). However, Condon does not specifically teach: 
- 	configured to be worn on a finger of the hand holding the main body, wherein the operating unit is spatially movable relative to the main body by moving the finger; 
- 	in three dimensions
Erhart teaches a system and method for controlling a remote control aircraft offering ground vehicle-like control [abstract]. Erhart also teaches a system configured to be worn on a finger of the hand holding the main body, wherein the operating unit is spatially movable relative to the main body by moving the finger ([0033] With the steering knob, the pilot may have control over steering. In one embodiment of the transmit controller, the throttle trigger may be controlled by the pilot's index finger or middle finger. In this same embodiment the steering knob may be gripped by the opposite hand, using two or more fingers; [0035] Other digits of the pilot's hand may be used to control the gimbal, slider or thumb-wheel, such as the index finger, middle finger, ring finger or pinky (baby) finger); in three dimensions ([0012] In 3D mode it works to smooth out turbulence and stall characteristics; [0034] For control in three dimensions, the pilot's transmit controller may feature an altitude control in addition to the throttle trigger and steering knob). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to 

With regard to claim 2, the limitations are addressed above and Condon teaches including a sensor outputting a sensor value in accordance with the relative position of the operating unit, wherein the control unit calculates the relative position of the control unit with respect to the main body based on the sensor value obtained from the sensor ([0011] an infrared emitter and sensor configured for aerial game play; [0048] the accelerometers and gyroscope sensors on circuit board assembly 110; [0067] - [0069] Gyro 140 comprises a sensor or set of sensors for measuring the orientation or angular position of hovering re mote-control flying craft 100... Accelerometer 142 comprises a sensor or set of sensors for measuring the acceleration relative to hovering remote-control flying craft 100. In an embodiment, accelerometer 142 is used to measure Earth's gravity as a reference for the "down" vector upon which errors in gyro 140 are estimated and removed).




s 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Condon et al. (U.S. 2014/0099853) in view of Erhart et al. (U.S. 2015/0202540) and further in view of Postrel (U.S. 2016/0328979).
With regard to claim 3, the limitations are addressed above and Condon teaches wherein the control unit calculates the relative position of the operating unit with respect to the main body based on the sensor value output from the sensor when the operating unit is arranged in a specific position and the sensor value from the sensor ([0011] an infrared emitter and sensor configured for aerial game play; [0048] the accelerometers and gyroscope sensors on circuit board assembly 110; [0067] - [0069] Gyro 140 comprises a sensor or set of sensors for measuring the orientation or angular position of hovering re mote-control flying craft 100... Accelerometer 142 comprises a sensor or set of sensors for measuring the acceleration relative to hovering remote-control flying craft 100. In an embodiment, accelerometer 142 is used to measure Earth's gravity as a reference for the "down" vector upon which errors in gyro 140 are estimated and removed). However, Condon and Erhart do not specifically teach:
- 	a predetermined table
Postrel teaches a drone traffic management system [abstract] including a predetermined table (Fig. 7, registration tables 714; [0024]; [0055] Drone registration tables 714 are an area in memory that indicates the status of the drone itself as well as drones that may be located nearby, and/or which may be in the same sector and/or zone as that drone. For example, these tables may contain a list of all drones that are in the same sector as the drone, and it may contain a list of all drones that are in the same zone as the drone. In one embodiment, everydrone in the system is listed in these tables 714 along with its status, sector ID, and zone ID. The identification of any or all sector drones and master drones may also be provided in these tables. Essentially any information that relates to the identification and status of the drones in the system may be set forth in these tables so as to give the drone more intelligence as to the operation of the system). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the system taught by Condon and control device to an active hand of a person as taught by Erhart, to have included the table taught by Postrel, to have achieved an effective drone management system that provides status information of the operation of the device.

With regard to claim 4, the limitations are addressed above and Condon teaches a relative position value of the operating unit with respect to the main body when the operating unit is in the specific position and an estimated sensor value corresponding to the relative position value ([0011] an infrared emitter and sensor configured for aerial game play; [0048] the accelerometers and gyroscope sensors on circuit board assembly 110; [0067] - [0069] Gyro 140 comprises a sensor or set of sensors for measuring the orientation or angular position of hovering remote-control flying craft 100... Accelerometer 142 comprises a sensor or set of sensors for measuring the acceleration relative to hovering remote-control flying craft 100. In an embodiment, accelerometer 142 is used to measure Earth's gravity as a reference for the "down" vector upon which errors in gyro 140 are estimated and removed). However, Condon does not specifically teach:
- 	the predetermined table includes multiple data sets matching a relative position value of the operating unit
Postrel teaches a drone traffic management system [abstract] wherein the table includes multiple data sets matching a relative position value of the operating unit ([0055] Drone registration tables 714 are an area in memory that indicates the status of the drone itself as well as drones that may be located nearby, and/or which may be in the same sector and/or zone as that drone. For example, these tables may contain a list of all drones that are in the same sector as the drone, and it may contain a list of all drones that are in the same zone as the drone. In one embodiment, every drone in the system is listed in these tables 714 along with its status, sector ID, and zone ID. The identification of any or all sector drones and master drones may also be provided in these tables. Essentially any information that relates to the identification and status of the drones in the system may be set forth in these tables so as to give the drone more intelligence as to the operation of the system). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the system taught by Condon and 

With regard to claim 5, the limitations are addressed above. However, Condon and Erhart do not specifically teach:
- 	wherein the control unit searches for one or more similar data sets including the estimated sensor value similar to the sensor value obtained from the sensor in the predetermined table, determines one of the similar data sets as a reference data set in accordance with preset references, and determines a position value of the reference data set as the relative position of the operating unit with respect to the main body
Postrel teaches a drone traffic management system [abstract] wherein the control unit searches for one or more similar data sets including an estimated sensor value similar to a sensor value obtained from the sensor in the table, determines one of the similar data sets as a reference data set in accordance with preset references, and determines a position value of the reference data set as the relative position of the operating unit with respect to the main body ([0055] Drone registration tables 714 are an area in memory that indicates the status of the drone itself as well as drones that may be located nearby, and/or which may be in the same sector and/or zone as that drone. For example, these tables may contain a list of all drones that are in the same sector as the drone, and it may contain a list of all drones that are in the same zone as the drone. In one embodiment, every drone in the system is listed in these tables 714 along with its status, sector ID, and zone ID. The identification of any or all sector drones and master drones may also be provided in these tables. Essentially any information that relates to the identification and status of the drones in the system may be set forth in these tables so as to give the drone more intelligence as to the operation of the system). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the system taught by Condon and control device to an active hand of a person as taught by Erhart, to have included the table taught by Postrel, to have achieved an effective drone management system that provides status information of the operation of the device.

With regard to claim 6, the limitations are addressed above and Condon teaches a sensor value ([0011] an infrared emitter and sensor configured for aerial game play; [0048] the accelerometers and gyroscope sensors on circuit board assembly 110; [0067] - [0069] Gyro 140 comprises a sensor or set of sensors for measuring the orientation or angular position of hovering re mote-control flying craft 100... Accelerometer 142 comprises a sensor or set of sensors for measuring the acceleration relative to hovering remote-control flying craft 100. In an embodiment, accelerometer 142 is used to measure Earth's gravity as a reference for the "down" vector upon which errors in gyro 140 are estimated and removed). However, Condon and Erhart do not specifically teach: 
- 	wherein a data set additionally includes an item related to a frequency value, and wherein the predetermined table obtains estimated sensor values from the sensor multiple times after the operating unit is arranged on the sensor to have a preset position value, and increases the frequency value of one of the data sets including the estimated sensor value and the position value when equivalent estimated sensor values are obtained for the same position value 
Postrel teaches wherein a data set additionally includes an item related to a frequency value, and wherein the table obtains estimated sensor values from the sensor multiple times after the operating unit is arranged on the sensor to have a preset position value, and increases the frequency value of a data set including the estimated sensor value and position value when equivalent estimated sensor values are obtained for the same position value ([0041] drones may be assigned to routes on a periodic basis, similar to a paper route, in which the drone services the same locations (based on a subscription or ad-hoc basis) on a regular basis at or about the same time each day or on certain days of the week. Users could access the drones and their routes via an interface to the drone traffic management system 100 (e.g. a mobile app) and utilize the drones services as desired. For example a drone may be assigned to travel from its origin to a destination at 9 AM every Tuesday, and make pre-assigned stops along the way). Therefore, it would 

With regard to claim 7, the limitations are addressed above and Condon teaches a sensor value ([0011] an infrared emitter and sensor configured for aerial game play; [0048] the accelerometers and gyroscope sensors on circuit board assembly 110; [0067] - [0069] Gyro 140 comprises a sensor or set of sensors for measuring the orientation or angular position of hovering re mote-control flying craft 100... Accelerometer 142 comprises a sensor or set of sensors for measuring the acceleration relative to hovering remote-control flying craft 100. In an embodiment, accelerometer 142 is used to measure Earth's gravity as a reference for the "down" vector upon which errors in gyro 140 are estimated and removed). However, Condon and Erhart do not specifically teach:
- 	wherein the control unit compares the sensor value obtained from the sensor and the estimated sensor value to search fora similar data set 
Postrel teaches a drone traffic management system [abstract] wherein the control unit searches for one or more similar data sets including an estimated sensor value similar to a sensor value obtained from the sensor in the table,  ([0041]; [0055] Drone registration tables 714 are an area in memory that indicates the status of the drone itself as well as drones that may be located nearby, and/or which may be in the same sector and/or zone as that drone. For example, these tables may contain a list of all drones that are in the same sector as the drone, and it may contain a list of all drones that are in the same zone as the drone). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the system taught by Condon and control device to an active hand of a person as taught by Erhart, to have included the table taught by Postrel, to have achieved an effective drone management system that provides status information of the operation of the device.

With regard to claim 8, the limitations are addressed above. However, Condon and Erhart do not specifically teach:
- 	wherein the control unit searches for a similar data set by selecting one of the data sets with relatively high probability in the predetermined table, and wherein the selected data set with relatively high probability is at least one data set with a frequency value higher than a preset value or at least one data set including a position value with positional continuity with the relative position of the operating unit with respect to the main body at one or more predetermined points
 ([0031] Different layers of drones maybe assigned to different tasks if desired. For example, layers having relatively lower altitudes may be assigned higher priority tasks, such as delivery of medicines to remote areas, while lower priority tasks may be carried out by drones at higher altitudes, such as routine document delivery. Drones from sectors having a higher altitude (and lower priority) would need permission to cross through the higher priority zones in order to take off and land when desired; [0065] in FIG. 12c, if drone 2 has a high priority status (e.g. it is transporting medicine) and drone 2A has a low priority status), and wherein the data set with relatively high probability is at least one data set with a frequency value higher than a preset value or at least one data set including a position value with positional continuity with the relative position of the operating unit with respect to the main body at one or more predetermined points ([0041]; [0055] Drone registration tables 714 are an area in memory that indicates the status of the drone itself as well as drones that may be located nearby, and/or which may be in the same sector and/or zone as that drone. For example, these tables may contain a list of all drones that are in the same sector as the drone, and it may contain a list of all drones that are in the same zone as the drone). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the system taught by Condon and control device to an active 

With regard to claim 9, the limitations are addressed above. However, Condon and Erhart do not specifically teach:
- 	wherein the control unit searches for the reference data set in the similar data sets while defining the reference data set as one of the data sets including the position value with positional continuity with the relative position of the operation unit with respect to the main body at one or more previous points 
Postrel teaches wherein the control unit searches for a reference data set in the similar data sets while defining the reference data set as a data set including a position value with positional continuity with the relative position of the operation unit with respect to the main body at one or more previous points ([0055] Drone registration tables 714 are an area in memory that indicates the status of the drone itself as well as drones that may be located nearby, and/or which may be in the same sector and/or zone as that drone. For example, these tables may contain a list of all drones that are in the same sector as the drone, and it may contain a list of all drones that are in the same zone as the drone. In one embodiment, everydrone in the system is listed in these tables 714 along with its status, sector ID, and zone ID. The identification of any or all sector drones and master drones may also be provided in these tables. Essentially any information that relates to the identification and status of the drones in the system may be set forth in these tables so as to give the drone more intelligence as to the operation of the system). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the system taught by Condon and control device to an active hand of a person as taught by Erhart, to have included the table taught by Postrel, to have achieved an effective drone management system that provides status information of the operation of the device.

With regard to claim 10, the limitations are addressed above. However, Condon and Erhart do not specifically teach:
- 	determines one of the data sets with the largest frequency value among the similar data sets as the reference data set
Postrel teaches determining a data set with the largest frequency value among the similar data sets as a reference data set ([0041] drones may be assigned to routes on a periodic basis, similar to a paper route, in which the drone services the same locations (based on a subscription or ad-hoc basis) on a regular basis at or about the same time each day or on certain days of the week. Users could access the drones and their routes via an interface to the drone traffic management system 100 (e.g. a mobile app) and utilize the drones services as desired. For example a drone may be assigned to travel from its origin to a destination at 9 AM everyTuesday, and make preassigned stops along the way). Therefore, it would have been 

With regard to claim 11, the limitations are addressed above and Condon wherein the sensor value obtained from the sensor reflects an initial sensor value, which is obtained from the sensor while the operating unit is removed from the main body, based on a measurement sensor value, which is obtained from the sensor while the operating unit is arranged in the specific position ([0011] an infrared emitter and sensor configured for aerial game play; [0048] the accelerometers and gyroscope sensors on circuit board assembly 110; [0067] - [0069] Gyro 140 comprises a sensor or set of sensors for measuring the orientation or angular position of hovering re mote-control flying craft 100...Accelerometer 142 comprises a sensor or set of sensors for measuring the acceleration relative to hovering remote-control flying craft 100. In an embodiment, accelerometer 142 is used to measure Earth's gravity as a reference for the "down" vector upon which errors in gyro 140 are estimated and removed).



 	Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Condon et al. (U.S. 2014/0099853) in view of Erhart et al. (U.S. 2015/0202540) and further in view of Kurs et al. (U.S. 2014/0361627).
With regard to claim 12, the limitations are addressed above and Condon teaches wherein the control unit calculates the relative position of the operating unit with respect to the main body by determining the relative position of the operating unit and a sensor value obtained from the sensor ([0011] an infrared emitter and sensor configured for aerial game play; [0048] the accelerometers and gyroscope sensors on circuit board assembly 110; [0067] - [0069] Gyro 140 comprises a sensor or set of sensors for measuring the orientation or angular position of hovering re mote-control flying craft 100...Accelerometer 142 comprises a sensor or set of sensors for measuring the acceleration relative to hovering remote-control flying craft 100. In an embodiment, accelerometer 142 is used to measure Earth's gravity as a reference for the "down" vector upon which errors in gyro 140 are estimated and removed). However, Condon and Erhart do not specifically teach:
- 	having the same magnetic flux based on a preset formula and the sensor value obtained from the sensor and limiting a tilting angle of the sensor and the operating unit
Kurs teaches charging capabilities for devices such as drones ([0511]) and having the same magnetic flux based on a preset formula and a sensor ([0216] When a whole side of a device is covered by the resonator, magnetic flux can flow through the resonator core without being obstructed by lossy material that may be part of the device or device circuitry; [0218] The different layers, tiles, blocks, or pieces of the structure may be of similar or may be of different materials. It may be desirable to use materials with different magnetic permeability in different locations of the structure. Corestructures with different magnetic permeability may be useful for guiding the magnetic flux improving coupling, and affecting the shape or extent of the active area of a system; [0277]) and limiting the tilting angle of the sensor and the operating unit ([0529] The source and device may sense, transmit, process and utilize position and location information on any other sources and/or devices in a power network. The source and device may capture or use information such as elevation, tilt, latitude and longitude, and the like from a variety of sensors and sources that may be built into the source and device or may be part of a component the source or device connect). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the system taught by Condon and control device to an active hand of a person as taught by Erhart, to have included the system taught by Kurs, to have achieved an effective drone management system that provides status information of the operation of the device.


Response to Arguments
 	Applicant’s arguments, filed 10-1-2021, with respect to the rejection of the claims under Ruiz (U.S. 2005/0035942) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Erhart et al. (U.S. 2015/0202540).


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA C. LEGGETT whose telephone number is (571)270-7700. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/ANDREA C LEGGETT/Primary Examiner, Art Unit 2171